OPINION
BY THE COURT:
Submitted on application of. appellant for rehearing of the action of this court in dismissing the appeal for failure to file brief within the time prescribed by Rule VII of the Court of Appeals of Ohio.
This court without exception since January 1, 1935, has enforced this rule. We note that the appellant is a foreigner not able to speak the English language fluently, not acquainted with our court procedure and that he had employed counsel to take cáre of his case but that counsel has failed to do so.
In the last analysis the appellant is in no different situation than any other client whose attorney, employed to represent him, has failed to do so properly. In this court all litigants are represented by attorneys and do not .appear for themselves.
We regret the unfortunate situation fin which the appellant seems to have been placed but we cannot waive the enforcement of this rule in his hehalf because to do so would result in the breaking down of the general enforcement of the rule which is absolutely necessary to expedition in the handling of the work of this court.
The application for rehearing will be denied.
HORNBECK, PJ., GEIGER & BARNES, JJ., concur.